Case 1:19-cr-00362-LO Document 18-3 Filed 01/24/20 Page 1 of 5 PageID# 64




                          Exhibit 3
            Case
             Case1:19-cr-00362-LO
                  1:19-cr-00362-LO Document
                                    Document18-3 Filed01/17/20
                                             17 Filed  01/24/20 Page
                                                                 Page12ofof35PageID#
                                                                              PageID#52
                                                                                      65

AO 199A(Rev 06/19) Order Setting Condilions of Release                                                 Page 1 of   3   Pages


                                     United States District Court
                                                                    for the

                                                         Eastern District of Virginia


                   United States of America                             j
                                                                       )
                                                                       )        Case No. 1:19-CR-362
                     BRIAN CARPENTER                                   )
                              Defendant                                )

                                      ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.
       The defendant must appear at;
                                                                                        Place




       on

                                                                       Date and Time


       If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case
 Case1:19-cr-00362-LO
      1:19-cr-00362-LO Document
                        Document18-3 Filed01/17/20
                                 17 Filed  01/24/20 Page
                                                     Page23ofof35PageID#
                                                                  PageID#53
                                                                          66
Case
 Case1:19-cr-00362-LO
      1:19-cr-00362-LO Document
                        Document18-3 Filed01/17/20
                                 17 Filed  01/24/20 Page
                                                     Page34ofof35PageID#
                                                                  PageID#54
                                                                          67
           Case
           Case 1:19-cr-00362-LO
                1:19-cr-00362-LO Document
                                 Document 18-3
                                          17-1 Filed
                                               Filed 01/24/20
                                                     01/17/20 Page
                                                              Page 5
                                                                   1 of
                                                                     of 5
                                                                        1 PageID#
                                                                          PageID# 68
                                                                                  55
AOI99C (Rev.09/08) Advice ofPenalties
                                         ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
      Violating any ofthe foregoing conditions ofrelease may result in the immediate issuance ofa wanant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.                                                               ..     , .
      While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to)to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a wimess,victim,or informant;retaliate orattempt to retaliate against a wimess,victim,or informant;or intimidate or attempt
to intimi''''*^ a witness, victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more- you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
      (2) an offense punishable by imprisonment for a term offive years or more, but less than fifteen years- you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
      (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
      A term ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
a(^^^itin|^^ a ftiilure to appear or surrender may result in the forfeiture ofany bond posted.
                                                  Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions
ofrelease,to appear as directed,and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                                                         DefendanI's Signature

                                                                        Centreville, Virginia              (703)675-4706
                                                                                             City tmd Stale



                                                Directions to the United States Marshal

( )The defendant is ORDERED released after processing.
 /   \ The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. If still in custody,the defendant must be produced before
         the ^propriatejudge at the time and place specified.


 Date;
                                                                                       Judicial Officer's Signature



                                                                                          Printed name and title




                     DISTRIBirnON:      COURT     DEFENDANT       PRETRIAL SERVICE       U.S. ATTORNEY           U.S. MARSHAL
